DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Remarks

This communication is considered fully responsive to the amendment filed on 04/06/2022.
Claims 1, 3-12, 14, 16-20, 29 are pending.
Claims 1, 7-10,  12 , 14, 19-20  have been amended.
No new claim has been added and claims 2-4, 6, 11,13, 15-16, 18, 21-28 has been cancelled.

Response to Arguments
Applicant’s arguments, filed 04/06/2022, with respect to the rejection(s) of claim(s) under  35 USC § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Ye et al. (US 20210204346 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 12, 14,17, 19-20   are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 20190215048 A1; hereinafter as Cirik, which has a Provisional Application 62/615,275 Priority date January 9, 2018) and further in view of KIM et al. (US 20190215863 A1; hereinafter as KIM, which has a Foreign  Application Priority date January 10, 2018) and further in view  Ye et al. (US 20210204346 A1, herein after as Ye).

 
With respect to independent claims: 
Regarding claim 1, Cirik teaches a method (abstract) performed by a terminal device (see fig.24: UE), comprising: 
detecting a beam failure in a serving cell of the terminal device (Fig. 24 beam failure detection at UE at Fig. 24: [0438]-[0439]); 
the terminal device being configured with carrier aggregation 3rd Generation Partnership Project (3GPP) Carrier Aggregation (CA) technology (aforesaid UE supports 3gpp carrier aggregation: “eNB transmits  …parameters configuration of one or more …cells for a UE, wherein the parameters may comprise at least: cell ID, antenna configuration, CSI-RS configuration, SRS configuration, PRACH configuration, etc”: [0392]-[0393], [0401]); and 
determining, according to a configuration, whether to transmit a report of the beam failure to a network node (see fig. 24: Base Station)  provisioning the serving cell to the terminal device, in response to the detection of the beam failure (aforesaid UE in fig. 24 detects a beam failure. “in response to a beam failure detection, a UE may identify at least one candidate beam to transmit a beam failure recovery request to the network (==network node). The UE may select a RS (e.g., the RS may be associated with a SSB or CSI-RS) as the at least one candidate beam if the RSRP of the RS is higher than a threshold [==configuration]. In an example, a UE may transmit a beam failure recovery (BFR) request when the measurement quality of all serving beams associated with control channels falls below a first threshold and the UE identifies a candidate beam, wherein the RSRP of the candidate beam is higher than a second threshold”:   [0439]; also see fig. 35:  UE/Wireless Device receives beam failure recovery process from Base station/Cell/gNB including “alignment timer” [==configuration]:  [0471]; see fig. 35, element 3520, 3530: [0471]; “a UE triggers a beam failure recovery mechanism. A UE may trigger a beam failure recovery (BFR) request transmission (e.g. when a beam failure event occurs) when quality of beam pair link(s) of an associated control channel falls below a threshold (e.g. in comparison with a threshold, and/or time-out of an associated timer)”: [0384]); wherein: the configuration indicates the terminal device is to transmit the report of the beam failure to the network node in response to detection of the beam failure (“in response to a beam failure detection, a UE may identify at least one candidate beam to transmit a beam failure recovery request to the network/Base Station: [0439]: NOTE: crossed/missed limitation will be addressed by another reference below). 

Cirik does not explicitly teach:  ….. transmit the report… in response to detection of the beam failure in a secondary serving cell of the terminal device; and the report comprises at least one of an index of the serving cell and an index of a carrier corresponding to the serving cell; 
transmitting the report of the beam failure to the network node, in response to determining that the report is to be transmitted to the network node; starting a timer for the beam failure, in response to the transmission of the report to the network node; and determining whether a configuration message is received from the network node prior to expiration of the timer, the configuration message indicating at least one of a plurality of indications to the terminal device, the at least one of the plurality of indications comprising an indication to the terminal device to perform a beam failure recovery procedure for the serving cell.

KIM, in the same field of endeavor, discloses: ….. transmit the report… in response to detection of the beam failure in a secondary serving cell of the terminal device (Fig. 1G where beam failure report from  UE to eNB; Fig.  1G element 1g-35 and element 1g-37: it is reported to the main base station that a problem occurs in the sub base station. When the cell in which the beam failure currently occurs is SCell, the terminal may transmit a message reporting that the beam failure recovery is unsuccessful to the representative cell (i.e., PCell or PSCell) of the corresponding SCell (1g-35). : [0131], Aforesaid UE determines a beam which exceeding the threshold value and when only beam 3 and beam 7 satisfy a condition, a signal of beam 7 is better than the signal of beam 3.: [0139]); and 
the report comprises at least one of an index of the serving cell and an index of a carrier corresponding to the serving cell (report includes  where serving cell in PCell or SCell [NOTE: index of serving cell]: [0131]): “a radio link failure occurs and a neighboring cell having a largest signal [NOTE: a carrier corresponding to the serving cell] is selected to re-establish the connection to the corresponding cell”: “When the cell in which the beam failure currently occurs is SCell, the terminal may transmit a message reporting that the beam failure recovery is unsuccessful to the representative cell (i.e., PCell or PSCell) of the corresponding SCell”:  [0131]; [0147]).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of Cirik to include  the above recited limitations as taught by KIM. The motivation/suggestion would be to improve and enhance performance by allowing a base station to release the corresponding SCelll, or to recover and re-establish the corresponding SCell to normalize the connection (KIM, [0147] last few lines).

The combination of Cirik and KIM does not expressively disclose: 

transmitting the report of the beam failure to the network node, in response to determining that the report is to be transmitted to the network node; starting a timer for the beam failure, in response to the transmission of the report to the network node; and determining whether a configuration message is received from the network node prior to expiration of the timer, the configuration message indicating at least one of a plurality of indications to the terminal device, the at least one of the plurality of indications comprising an indication to the terminal device to perform a beam failure recovery procedure for the serving cell.

Ye, in the same field of endeavor, discloses:
transmitting the report of the beam failure to the network node, in response to determining that the report is to be transmitted to the network node; starting a timer for the beam failure, in response to the transmission of the report to the network node (see fig. 11: WTRU start a Beam Failure Recovery Request Message from WTRU to gNB and start at Timer;  “A WTRU may, for example, set up a timer T.sub.BFRR for a response message (e.g., as shown in FIG. 14 at 1402”: [0134]); and
 determining whether a configuration message is received from the network node prior to expiration of the timer (“when the WTRU may not receive a beam failure recovery response message before expiration of the timer. The timer T.sub.BFRR may be configured or may be pre-determined”: [0134]), the configuration message indicating at least one of a plurality of indications to the terminal device, the at least one of the plurality of indications comprising an indication to the terminal device to perform a beam failure recovery procedure for the serving cell (aforesaid “WTRU monitoring beam failure recovery response message may be provided”:  [0134]-[0136];  aforesaid “ WTRU may expect the beam failure recovery response message at any time later than W TTIs after the beam recovery request message. For example, a WTRU may expect the beam failure recovery response message at every W TTIs after the beam recovery request message”: [0138]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of Cirik and KIM to include  the above recited limitations as taught by Ye. The motivation/suggestion would be to incorporate maximum number of beam failure recovery process with in time (KIM, [0002]).

Regarding claim 12, Cirik teaches  A terminal device (see fig.24: UE, Fig. 4 element 406: [0145]), comprising: one or more processors (fig. 4 element 408: processor: [0145] ) and one or more memories comprising computer program codes (at least one set of program code instructions 410 stored in non-transitory memory 409: [0145]) , the one or more memories and the computer program codes (computer program:  [0147]), cause the terminal device  (see fig.24: UE, Fig. 4 element 406: [0145]) at least to:
 detect a beam failure in a serving cell of the terminal device, the terminal device being configured with 3rd Generation Partnership Project (3GPP) Carrier Aggregation (CA) technology; determine, according to a configuration, whether to transmit a report of the beam failure to a network node provisioning the serving cell to the terminal device, in response to the detection of the beam failure[[;]],wherein: the configuration indicates the terminal device is to transmit the report of the beam failure to the network node in response to detection of the beam failure in a secondary serving cell of the terminal device; and the report comprises at least one of an index of the serving cell and an index of a carrier corresponding to the serving cell; transmit the report of the beam failure to the network node, in response to determining that the report is to be transmitted to the network node; start a timer for the beam failure, in response to the transmission of the report to the network node; and determine whether a configuration message is received from the network node prior to expiration of the timer whether a configuration message is received from the network node prior to expiration of the timer, the configuration message indicating at least one of a plurality of indications to the terminal device, the at least one of the plurality of indications comprising an indication to the terminal device to perform a beam failure recovery procedure for the serving cell (Rest of the claim is interpreted and rejected for the same reason as set forth in claim 1). 

Regarding claim 14, Cirik teaches a method performed by a network node (see fig. 24: Base Station)  comprising: 
provisioning a serving cell (see fig. 24: Base Station: Serving cell)  to a terminal device (see fig.24: UE)  ( Fig. 24 where UE is coming with Base Station)
configured with carrier aggregation 3rd Generation Partnership Project (3GPP) Carrier Aggregation (CA) technology (aforesaid UE supports 3gpp carrier aggregation: “eNB transmits  …parameters configuration of one or more …cells for a UE, wherein the parameters may comprise at least: cell ID, antenna configuration, CSI-RS configuration, SRS configuration, PRACH configuration, etc”: [0392]-[0393], [0401]); and 
receiving a report of a beam failure in the serving cell transmitted from the terminal device according to a configuration ( aforesaid UE in fig. 24 detects a beam failure. “in response to a beam failure detection, a UE may identify at least one candidate beam to transmit a beam failure recovery request to the network. The UE may select a RS (e.g., the RS may be associated with a SSB or CSI-RS) as the at least one candidate beam if the RSRP of the RS is higher than a threshold [== configuration]. In an example, a UE may transmit a beam failure recovery (BFR) request when the measurement quality of all serving beams associated with control channels falls below a first threshold and the UE identifies a candidate beam, wherein the RSRP of the candidate beam is higher than a second threshold”:   [0439]; also see fig. 35:  UE/Wireless Device receives beam failure recovery process from Base station/Cell/gNB including “alignment timer” [== configuration]:  [0471]; see fig. 35, element 3520, 3530: [0471]; “a UE triggers a beam failure recovery mechanism. A UE may trigger a beam failure recovery (BFR) request transmission (e.g. when a beam failure event occurs) when quality of beam pair link(s) of an associated control channel falls below a threshold (e.g. in comparison with a threshold, and/or time-out of an associated timer)”: [0384]);
wherein: the configuration indicates the terminal device is to transmit the report of the beam failure to the network node in response to detection of the beam failure (“in response to a beam failure detection, a UE may identify at least one candidate beam to transmit a beam failure recovery request to the network/Base Station: [0439]: NOTE: crossed/missed limitation will be addressed by another reference below).  
Cirik does not explicitly teach:
….. transmit the report… in response to detection of the beam failure in a secondary serving cell of the terminal device; and  the report comprises at least one of an index of the serving cell and an index of a carrier corresponding to the serving cell; 
and determining whether to transmit a configuration message to the terminal device based at least in part on the report of the beam failure, wherein the configuration message indicates at least one of a plurality of indications to the terminal device, the at least one of the plurality of indications comprising an indication to the terminal device to perform a beam failure recovery procedure for the serving cell.  

KIM, in the same field of endeavor, discloses: ….. transmit the report… in response to detection of the beam failure in a secondary serving cell of the terminal device (Fig. 1G where beam failure report from  UE to eNB; Fig.  1G element 1g-35 and element 1g-37: it is reported to the main base station that a problem occurs in the sub base station. When the cell in which the beam failure currently occurs is SCell, the terminal may transmit a message reporting that the beam failure recovery is unsuccessful to the representative cell (i.e., PCell or PSCell) of the corresponding SCell (1g-35). : [0131], Aforesaid UE determines a beam which exceeding the threshold value and when only beam 3 and beam 7 satisfy a condition, a signal of beam 7 is better than the signal of beam 3.: [0139]); and 
the report comprises at least one of an index of the serving cell and an index of a carrier corresponding to the serving cell (report includes  where serving cell in PCell or SCell [NOTE: index of serving cell]: [0131]): “a radio link failure occurs and a neighboring cell having a largest signal [NOTE: a carrier corresponding to the serving cell] is selected to re-establish the connection to the corresponding cell”: “When the cell in which the beam failure currently occurs is SCell, the terminal may transmit a message reporting that the beam failure recovery is unsuccessful to the representative cell (i.e., PCell or PSCell) of the corresponding SCell”:  [0131]; [0147]).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of Cirik to include  the above recited limitations as taught by KIM. The motivation/suggestion would be to improve and enhance performance by allowing a base station to release the corresponding SCelll, or to recover and re-establish the corresponding SCell to normalize the connection (KIM, [0147] last few lines).

The combination of Cirik and KIM does not expressively disclose: 
 determining whether to transmit a configuration message to the terminal device based at least in part on the report of the beam failure ( (see fig. 11: WTRU start a Beam Failure Recovery Request Message from WTRU to gNB and start at Timer;  “A WTRU may, for example, set up a timer T.sub.BFRR for a response message (e.g., as shown in FIG. 14 at 1402”: [0134]); when the WTRU may not receive a beam failure recovery response message before expiration of the timer. The timer T.sub.BFRR may be configured or may be pre-determined”: [0134]), wherein the configuration message indicates at least one of a plurality of indications to the terminal device, the at least one of the plurality of indications comprising an indication to the terminal device to perform a beam failure recovery procedure for the serving cell (aforesaid “WTRU monitoring beam failure recovery response message may be provided”:  [0134]-[0136];  aforesaid “ WTRU may expect the beam failure recovery response message at any time later than W TTIs after the beam recovery request message. For example, a WTRU may expect the beam failure recovery response message at every W TTIs after the beam recovery request message”: [0138]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of Cirik and KIM to include  the above recited limitations as taught by Ye. The motivation/suggestion would be to incorporate maximum number of beam failure recovery process with in time (KIM, [0002]).

With respect to dependent claims: 
Regarding claim 5, the combination of Cirik, KIM, Ye, specifically, Cirik teaches, wherein the report comprises at least one of the following: 
an indicator of the beam failure; an index of a beam having the beam failure; and one or more candidate beams available for a beam failure recovery procedure in the serving cell ( BRF indicator for the terminal: [0111]).  


Regarding claim 19, the combination of Cirik, KIM, Ye, specifically, KIM teaches, further comprising: transmitting the configuration message to the terminal device (see fig. 1h: The terminal receives an RRC connection reconfiguration message (RRConnectionReconfiguration message) from the base station to receive dedicated resource and beam failure recovery related configurations that may be used when the beam failure occurs (1h-03).: [0135] ), in response to determining that the configuration message is to be transmitted to the terminal device (Thereafter, the terminal may transmit and receive data to and from the base station through the beam used in a frequency band (part) in which the terminal and the base station currently operate (1h-05) and then detect the beam failure due to movement of the terminal (1h-07).: [0138]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of Cirik and Ye to include  the above recited limitations as taught by KIM. The motivation/suggestion would be to improve and enhance performance by allowing a base station to release the corresponding SCelll, or to recover and re-establish the corresponding SCell to normalize the connection (KIM, [0147] last few lines).

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik, KIM, Ye and   further in view of CHENG et al. (US 20190166555 A1; hereinafter as CHENG, which has a provisional application filled on November 24, 2017).

  Regarding claim 7, the combination of Cirik, KIM, Ye teaches claim 1 as above, the combination does not expressively disclose: further comprising: performing the beam failure recovery procedure according to the configuration message, in response to determining that the configuration message is received prior to the expiration of the timer.

CHENG teaches, further comprising: performing the beam failure recovery procedure according to the configuration message, in response to determining that the configuration message is received prior to the expiration of the timer (a beam failure recovery procedure performed in a wireless communication system with two BWP configurations according to an exemplary implementation of the present disclosure. In one implementation, the UE is configured with multiple BWPs (e.g., a default BWP and others BWP). A timer (e.g., BWP inactivity timer) associates with the BWP configurations is configured by the BS. When the BWP inactivity timer expires, the UE switches from the active BWP to the default BWP: [0026]).  

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of CHENG to the method of Cirik, KIM, Ye in order to provide timer based beam failure recovery process (CHENG, [abstract]). The motivation would be to improve and enhance inactive timer by the UE when beam failure recovery procedure is triggered.  (CHENG, [00005]). 


Regarding claim 8, the combination of Cirik, KIM, Ye teaches claim 1 as above, the combination does not expressively disclose: further comprising: monitoring the serving cell prior to the expiration of the timer to detect a recovery of the beam failure; sending a notification of the recovery of the beam failure to the network node, in response to the detection of the recovery prior to the reception of the configuration message; and setting the timer as expired.

CHENG teaches, further comprising: monitoring the serving cell prior to the expiration of the timer to detect a recovery of the beam failure (The UE monitors the quality of all the serving PDCCH by measuring configured reference signals (RSs). A beam failure recovery procedure will be trigger when the quality of all the PDCCH are lower a threshold: [0023]; user timer for beam failure recovery procedure: [0025]); sending a notification of the recovery of the beam failure to the network node (Declare beam failure 110 in fig. 1: [0025]), in response to the detection of the recovery prior to the reception of the configuration message; and setting the timer as expired (see fig. 2: Timer_BFR: UE detects beam failure detection and start of timer_BFR. Wait for response from BS before the expiration of timer_BFR: [0025]). 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of CHENG to the method of Cirik, KIM, Ye in order to provide timer based beam failure recovery process (CHENG, [abstract]). The motivation would be to improve and enhance inactive timer by the UE when beam failure recovery procedure is triggered.  (CHENG, [00005]). 

Regarding claim 9, the combination of Cirik, KIM, Ye teaches claim 1 as above, the combination does not expressively disclose: further comprising: inactivating the serving cell by releasing one or more radio resources configured for the serving cell, in response that the timer is expired while the configuration message is not received from the network node.

CHENG teaches further comprising: inactivating the serving cell by releasing one or more radio resources configured for the serving cell, in response that the timer is expired while the configuration message is not received from the network node (The UE is configured to be switched from a first BWP to a second BWP when the BWP inactivity timer expires, where the first BWP corresponds to the first BWP configuration and the second BWP corresponds to the second BWP configuration. In action 320, whether a beam failure recovery procedure is triggered is determined by the UE. In action 330, the BWP inactivity timer is stopped by the UE when the beam failure recovery procedure is triggered. [0029]).  

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of CHENG to the method of Cirik, KIM, Ye in order to provide timer based beam failure recovery process (CHENG, [abstract]). The motivation would be to improve and enhance inactive timer by the UE when beam failure recovery procedure is triggered.  (CHENG, [00005]). 

Regarding claim 10, the combination of Cirik, KIM, Ye teaches claim 1 as above, the combination does not expressively disclose: wherein the configuration message comprises
 at least one of the following: an index of the serving cell; an indicator of a random access scheme applicable to the beam failure recovery procedure; a preamble for random access; and one or more radio resources for random access transmissions.

CHENG teaches, wherein the configuration message comprises
 at least one of the following: an index of the serving cell; an indicator of a random access scheme applicable to the beam failure recovery procedure; a preamble for random access; and one or more radio resources for random access transmissions (the BS identifies a beam failure is declared upon receiving the MSG1 containing the BFR preamble. These preamble IDs may be further categorized into two groups: [0056]).    

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of CHENG to the method of Cirik, KIM, Ye in order to provide timer based beam failure recovery process (CHENG, [abstract]). The motivation would be to improve and enhance inactive timer by the UE when beam failure recovery procedure is triggered.  (CHENG, [00005]). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411